The State of Vermont has moved to dismiss this appeal on the ground that the notice of appeal was untimely filed. Appellant, citing In re Savo, 139 Vt. 527, 431 A.2d 482 (1981), seeks to avoid dismissal by having the court remand the case to the trial court for a determination of whether the appeal is “patently frivolous,” with the appeal being retained on the docket if found not to be “patently frivolous.” Id. at 529, 431 A.2d at 484. Unlike Savo, however, this appeal does not seek post-conviction relief herein for ineffective assistance of counsel for failure of trial counsel to appeal his underlying conviction in a timely manner. Rather, the instant appeal was itself untimely filed. Accordingly, we have no jurisdiction over the matter, and the appeal must be dismissed. See Reporter’s Notes, V.R.A.P. 4; In re Stevens, 149 Vt. 199, 200, 542 A.2d 256, 256-57 (1987); State v. Savo, 136 Vt. 330, 330-31, 388 A.2d 391, 392 (1978). If we were to grant appellant’s request to remand the case to the trial court for a determination of whether the appeal would be “patently frivolous,” see In re Savo, 139 Vt. at 529, 431 A.2d at 484, we would have to do so with every untimely appeal and would, in effect, emasculate the rule that establishes the time limit for the filing of appeals.

Appeal dismissed.